United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1770
                        ___________________________

                             John Mainama Omariba

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: November 29, 2016
                            Filed: December 5, 2016
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      John Mainama Omariba, a citizen of Kenya, petitions for review of an order of
the Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge denying him withholding of removal and relief under the
Convention Against Torture. After careful consideration, we conclude that
substantial evidence supports the decision. See De Castro-Gutierrez v. Holder, 713
F.3d 375, 379-82 (8th Cir. 2013). The petition is denied. See 8th Cir. R. 47B.




                                       -2-